Per Curiam.

The respondent was admitted to practice at a term of this court on November 30, 1953. This proceeding was duly instituted by notice and petition by the Association of the Bar of the City of New York and thereby it was charged that despite a prior admonition issued to the respondent by the Committee on Grievances of the Association, he subsequently issued 78 checks which were returned for insufficient funds. Copies of 31 such checks issued by respondent covering a period from December, 1964 to May, 1966, were received in evidence and the Referee has reported that ‘ ‘ the charge was established, if not as to all 78 checks referred to in the petition, at least as to the great majority of them.” The respondent does not contest this fiuding of the Referee and does not oppose the confirmation of the Referee’s report.
*45It appears that on December 4, 1964, in connection with prior charges against the respondent involving conversion, commingling of clients’ funds with personal funds and issuing worthless checks, he was admonished by the Committee on Grievances of the Association. This, the respondent admits and offers no acceptable excuse for the continuance of the practice of issuing worthless checks.
The Referee’s report is confirmed. The charges as established represent professional misconduct and the respondent should be disciplined by his suspension from practice for a period of six months; and it is so directed. (See Matter of Kleinberg, 33 A D 2d 215; Matter of Vyner, 12 A D 2d 10; Matter of Kaye, 281 App. Div. 508.)
Stevens, P. J., Eager, Capozzoli, Steuer and Tilzer, JJ., concur.
Respondent suspended for six months, effective August 10,, 1970.